              Case 3:19-cv-05972-DWC Document 25 Filed 08/19/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                                               U.S. Magistrate Judge David W. Christel
 8

 9                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
10                                     TACOMA DIVISION

11
      SHERRI LYNN BAIR,                                        3:19-cv-05972-DWC
12      Plaintiff,

13    vs.                                                      ORDER ON EAJA ATTORNEY’S
                                                               FEES
14    COMMISSIONER OF SOCIAL SECURITY,
        Defendant.
15

16
            It is hereby ORDERED that attorney fees in the amount of $2,251.82 shall be awarded to
17
     Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be
18
     paid to Plaintiff’s attorney, dependent upon verification that Plaintiff has no debt which qualifies
19
     for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in
20
     Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
21
            If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney and
22
     mailed to Plaintiff’s attorney’s office as follows: Kevin Kerr, P.O. Box 14490, Portland, OR
              Case 3:19-cv-05972-DWC Document 25 Filed 08/19/20 Page 2 of 2




 1   97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

 2   shall be made to Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.

 3          DATED this 19th day of August, 2020.


                                                            A
 4

 5
                                                            David W. Christel
 6                                                          United States Magistrate Judge

 7
     Presented by:
 8
     s/ Kevin Kerr
 9   KEVIN KERR, WSB #47715
     Schneider Kerr & Robichaux
10   PO Box 14490
     Portland, OR 97293
11   (503) 255-9092
     kevinkerr@schneiderlaw.com
12

13

14

15

16

17

18

19

20

21

22
